



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Ponic, 2012 ONCA 904

DATE: 20121220

DOCKET: C55376

Doherty, MacPherson and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Henry Ponic

Appellant

Heather Pringle, for the appellant

Michelle Campbell, for the respondent

Heard:  December 19, 2012

On appeal from the convictions entered by Justice Guy F. DeMarco
    of the Ontario Court of Justice, dated January 4, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge failed to distinguish between the inquiry required to
    determine whether the appellants conduct had proceeded far enough to constitute
    the
actus reus
of an attempt and the distinct question of
mens rea
. 
    Presence of the latter, a reasonable inference on this record, does not
    establish the former.

[2]

Having regard to the nature of the inquiries made by the appellant and
    the absence of any follow up conduct by the appellant, we do not think the
    appellants conduct can be said, using the reasonable doubt standard, to have
    gone beyond mere preparation.  There was no
actus reus
for an attempt.

[3]

The appeal is allowed, the convictions quashed and acquittals entered.


